STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS

CATHERINE BELCHER,
                                                                                          FILED
Claimant Below, Petitioner                                                            December 11, 2020
                                                                                   EDYTHE NASH GAISER, CLERK

vs.)   No. 19-1035 (BOR Appeal No. 2054262)                                        SUPREME COURT OF APPEALS
                                                                                       OF WEST VIRGINIA
                   (Claim No. 2018016457)

UNITED TECHNOLOGIES CORPORATION,
Employer Below, Respondent


                               MEMORANDUM DECISION
      Petitioner Catherine Belcher, by Counsel Patrick K. Maroney, appeals the decision of the
West Virginia Workers’ Compensation Board of Review (“Board of Review”). United
Technologies Corporation, by Counsel James W. Heslep, filed a timely response.

       The issue on appeal is compensability of the claim. On July 17, 2018, the claims
administrator rejected Ms. Belcher’s claim. The Workers’ Compensation Office of Judges (“Office
of Judges”) affirmed the claims administrator’s rejection of the claim in an Order dated May 2,
2019. This appeal arises from the Board of Review’s Order dated October 18, 2019, in which the
Board of Review affirmed the decision of the Office of Judges.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

        Ms. Belcher is a retired quality assurance worker at United Technologies Corporation’s
production facility in Union, West Virginia. Ms. Belcher submitted an Employee Notification of
Industrial Hygiene Sampling-Monitoring dated February 28, 2017. Samples taken in the report
were taken on February 28, 2017, for cadmium and lead. The cadmium result was less than 0.00018
mg/m3. The OSHA permissible exposure limit (“PEL”) was 0.005 mg/m3, and the ACGIH
threshold limit value (“TLV”) is 0.01 mg.m3. For lead, the result was less than 0.00046 and the
PEL was 0.05 and the TLV was 0.05. The reports stated that the sample results were below
detection limit and it was recommended that wearing appropriate personal protective equipment
(“PPE”) should continue. The PPE were safety glasses, safety toe shoes, and nitrile gloves.
                                                  1
        A LabCorp of America report dated May 22, 2017, as part of Ms. Belcher’s patient chart
from Monroe County Health Center dated May 24, 2017, showed blood collected from Ms.
Belcher on May 17, 2017, was tested for cadmium and none was detected. The OSHA cadmium
standard is 5.0 and the detection limit is 0.5. There was also a sample testing of the lead level in
her blood and the result was 1 UG/DL. The report indicated that the environmental exposure WHO
recommendation is less than 20 and the OSHA exposure for lead is 40 and the BEI is 30. The
detection limit is 1 UG/DL.

       Ms. Belcher filed an Employees’ and Physicians’ Report of Occupational Injury or Disease
form on September 22, 2017. She was last exposed to any occupational hazards on May 17, 2018.
Ms. Belcher stated that her occupational disease claim is based upon her exposure to lead at work.
The physician’s section was completed by Erica Dowdy, PA-C, who described the occupational
disease as lead exposure.

       By Order dated July 17, 2018, the claims administrator denied Ms. Belcher’s application
for benefits on the basis that her medical provider had not submitted documentation in support of
her application for benefits. Ms. Belcher protested the claims administrator’s Order.

       In a report from James Bailey III, M.D., from Endocrinology Associates, Inc., dated May
15, 2018, Dr. Bailey noted that Ms. Belcher was treating with him for diabetes. Ms. Belcher was
diagnosed with diabetes in 2006 and her medical history was notable for hypertension and
hyperlipidemia. Dr. Bailey assessed diabetes mellitus type 2, uncontrolled; hypertension;
hypothyroidism, acquired; gastroesophageal reflux disease; obesity; nontoxic multinodular goiter;
and Cushing’s syndrome.

        In response to Interrogatories dated September 21, 2018, Ms. Belcher indicated that she
worked for the respondent from May 8, 1995, to January 31, 2018. She worked in two different
positions, including positions in quality assurance and final finishing. She also indicated that she
smoked cigarettes for ten years at the rate of one pack per week until she quit smoking in 1986.
She was deposed on October 11, 2018, and she testified that in her previous job she was not
exposed to any type of chemicals or test. However, in one of her jobs as a composite builder, she
was exposed to acetone and a potting compound every day. In another position, she used a dust
mask, jacket and gloves because sanding was performed. She was exposed to dust while working
in the cutting room. She testified that around 2000 the two departments were merged, and she went
back to building process. Although the potting compound was no longer used, she was still exposed
to fumes for about two hours per day while working in this department. Later, she worked in the
element room where she was exposed to the fumes from the soldering process. After working the
element room for five or six years, she worked in lab where she was exposed to chemicals and
dust or fumes. During work, Ms. Belcher testified that she was exposed to fumes, chemicals, and
compounds, such as potting compound, acetone, and resin. She then worked as a final finish
builder where she was exposed to chemicals, fumes, and dust. After that, Ms. Belcher went to work
in the quality assurance department and was exposed to particles and fumes on a daily basis.


                                                 2
        Ms. Belcher testified that she filed her workers’ compensation claim after the company
asked her to wear a monitor for an eight-hour day while she was working. The monitor was an air
sampling device. After the sampling results were in, she was told that everything was fine and that
the numbers were low. She went to her doctor at the Monroe County Health Clinic after she had
received the results. It was her understanding that there was lead in her blood in the safe limit. She
said that outside of work she would not have been exposed to lead. She further testified that ceiling
testing was performed at the plant and the company met with employees to discuss the results of
those tests. It was her understanding that the testing revealed areas of issues with lead, cadmium,
and other substances. Ms. Belcher indicated that she worked in an area that had issues with lead
and cadmium. Although she was born with two kidneys, it was later determined that she had a
deformed kidney and that both kidneys were connected with the left side. The non-functioning
kidney was removed in 1985. Ms. Belcher related her kidney condition to her exposure to lead and
other substances at the company.

        On October 3, 2018, the respondent submitted an Adult Exposure to Lead Fact Sheet
regarding exposure to lead from the State of Michigan. This study is based upon common work
exposure in Michigan due to lead paint and manufacture of brass and bronze fixtures and recycling
of lead batteries, and as an instructor or doing maintenance in a firing range. The fact sheet lists
health effects of lead in an adult.

        On November 13, 2018, Ms. Belcher offered portions of reports from REI Consultants
dated February 9, 2017. The cover letter indicates that the sampling was performed by B. F.
Goodrich in Union, West Virginia. The submission contains portions of two reports and an
analytical report addressing sampling for hexavalent chromium, as well as other metals and
associated readings.

        On May 2, 2019, the Office of Judges issued a final decision affirming the July 17, 2018,
rejection of the claim by the claims administrator. The Office of Judges determined that Ms.
Belcher had not proven that she suffers from an occupational disease attributable to lead exposure
from working for the respondent. It was found that lead exposure is not a compensable disease.
Instead, the Office of Judges found that lead exposure is simply, exposure to a substance. Ms.
Belcher failed to establish that she actually suffers from an occupational disease, and the fear of
contracting a disease in the future is insufficient to maintain a compensable claim under workers’
compensation. Accordingly, the July 17, 2018, claims administrator decision rejecting Ms.
Belcher’s claim was affirmed. In an Order dated October 18, 2019, the Board of Review adopted
the conclusions of law and findings of fact of the Office of Judges and affirmed its decision.

       After review, we agree with the decision of the Office of Judges, as affirmed by the Board
of Review. The Office of Judges found that Ms. Belcher has not proven that she suffers from an
occupational disease attributable to lead exposure from working for United Technologies
Corporation in order to maintain a workers’ compensation claim. Ms. Belcher’s alleged exposure
does not satisfy the six criteria of an occupational disease found in West Virginia Code § 23-4-



                                                  3
1(f). 1 Ms. Belcher argues that she suffered an injury from her alleged exposure to lead at work
without a medical opinion that she has developed any symptom or contracted any disease process
as a result of such exposure.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                         Affirmed.

ISSUED: December 11, 2020

CONCURRED IN BY:

Chief Justice Tim Armstead
Justice Margaret L. Workman
Justice Elizabeth D. Walker
Justice Evan H. Jenkins
Justice John A. Hutchison




         1 West Virginia Code § 23-4-1(f) (2018) defines workers’ compensation coverage for
occupational disease. The section provides six criteria for the coverage of an occupational disease:
(1) That there is a direct causal connection between the conditions under which work is performed
and the occupational disease; (2) that it can be seen to have followed as a natural incident of the
work as a result of the exposure occasioned by the nature of the employment; (3) that it can be
fairly traced to the employment as the proximate cause; (4) that it does not come from a hazard to
which workmen would have been equally exposed outside of the employment; (5) that it is
incidental to the character of the business and not independent of the relation of employer and
employee; and (6) that it appears to have had its origin in a risk connected with the employment
and to have flowed from that source as a natural consequence, though it need not have been
foreseen or expected before its contraction.
                                                 4